

116 HR 4209 IH: Countering Russian Influence Through Interagency Coordination And Leadership Act
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4209IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Mr. Engel introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo enhance the national interest and security of the United States and its European allies and
			 partners by countering malign Russian influence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Russian Influence Through Interagency Coordination And Leadership Act or the CRITICAL Act. 2.Findings (a)FindingsCongress finds the following:
 (1)Foreign adversaries of the United States are currently using malign influence to disrupt, alter, and undermine United States foreign and domestic policy and democratic processes at low cost and low risk to themselves.
 (2)In exporting malign influence, foreign adversaries use ambiguity to their advantage, employing proxies, hackers, private sector companies, independent research agencies, and other actors with varying degrees of separation from their governments in an effort to obscure foreign government involvement and maintain deniability.
 (3)Since the Cold War, the Soviet Union and now the Russian Federation (in this Act referred to as Russia) has attempted to use these types of tools of statecraft to influence the foreign and domestic policies and actions of the United States government, as well as the beliefs and political decisions of America and its citizens.
 (4)The United States intelligence community has credibly concluded that Russia interfered in the 2016 election for President of the United States, and European allies and partners have credibly concluded that Russia attempted to influence several key European votes in 2016 and 2017, including the Brexit referendum in the United Kingdom and elections in the Netherlands, France, and Germany.
 (5)Russia has attempted to deter or derail aspiring NATO members from achieving accession, as evidenced by their aggression against Ukraine and Georgia and the attempted violent coup in Montenegro in 2016 with the assistance of local Serbian nationalists.
 (6)Russia has leveraged its gas monopoly over Europe to influence politics and political decisions of our NATO allies and European Union partners, as it has done repeatedly in Ukraine and across Eastern Europe.
 (7)Russia has attempted to finance fringe political movements in countries throughout Europe, using a network of oligarchs and organized criminal enterprises in an effort to obscure Kremlin involvement.
 (8)Russia operates Russia Today (RT), Sputnik, and other state-sponsored media outlets in dozens of languages across Europe and the United States to spread disinformation and undermine government and electoral systems. It also assaults American institutions and those of our European allies using cyber proxies, troll farms, and other tools in the information space.
 (9)The United States national security apparatus has credibly concluded that Russia continues to utilize malign influence to undermine our democracies and will continue to do so for the foreseeable future.
 (10)Parts of the United States Government interagency response, such as the Global Engagement Center (GEC), were empowered to address specific elements of Russian malign influence, particularly disinformation.
 (11)The mission of the GEC is to direct, lead, synchronize, integrate, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and foreign non-state propaganda and disinformation efforts aimed at undermining or influencing the policies, security, or stability of the United States and its allies and partner nations.
 (12)The GEC plays an important role in countering the disinformation tactics used by foreign adversaries and coordinating these responses across the United States Government.
 (13)Russia’s use of a broad range of tools of malign influence, including disinformation, necessitates a robust, dynamic, and coordinated United States Government interagency response.
 3.Sense of CongressIt is the sense of Congress that United States Government efforts to counter Russian malign influence should be led by the Department of State in close coordination with the Department of Defense, the intelligence community, and other relevant Federal departments and agencies and relevant private sector and civil society entities.
 4.Statement of PolicyIt shall be the policy of the United States to— (1)continually seek to strengthen the United States defenses, and the defenses of its European allies and partners, against malign Russian influence by closing off vulnerabilities that Russia can exploit, including by strengthening civil society, media literacy, and cyber defenses;
 (2)clearly state the costs that should be imposed on Russia for its attempts to utilize tools of malign influence against the United States and its European allies and partners;
 (3)proactively mitigate Russian attempts to influence or interfere with the United States and its European allies and partners through deterrence, denial, and resilience measures such that the damage inflicted upon the United States and its allies and partners when attacks do occur is reduced; and
 (4)promote stronger ties with democratic countries around the world, understanding that the best defense against malign Russian influence is a strong democracy and respect for individual liberty and the rule of law.
			5.Russia Influence Group
 (a)EstablishmentThere is established a Russia Influence Group (in this Act referred to as the RIG). (b)FunctionsThe RIG shall—
 (1)hold not fewer than two senior-level meetings annually, at which all members are present, to coordinate and provide guidance on the interagency efforts to counter malign Russian influence in Europe and the United States;
 (2)hold not fewer than four working-level meetings annually, at which the RIG shall— (A)conduct interim assessments and formulate proposed improvements to the RIG’s efforts to counter malign Russian influence in Europe and the United States, which shall be presented at the senior-level meetings;
 (B)review monitoring and evaluation assessments by the individual agencies, departments, and third-party evaluators for programs and efforts designed to counter malign Russian influence, with particular emphasis on programs designed to counter such influence in Europe and the United States; and
 (C)develop methods and plans for applying the results of such assessments to modify activities on an iterative basis across relevant Federal departments and agencies;
 (3)hold additional subgroup meetings on a regular basis with relevant Federal departments or agencies to address different tools of malign Russian influence individually, including election interference, disinformation, illicit finance, political influence and corruption, energy influence, and economic influence;
 (4)collaborate with United States embassies in each relevant country, and work with domestic and international actors, as appropriate, such as partner governments, intergovernmental organizations, nongovernmental organizations, academic institutions, private sector entities, and research institutions, to counter malign Russian influence in a more effective and collective manner; and
 (5)provide recommendations and best practices that could be applied to countering malign Russian influence in other regions.
 (c)Chair and membershipThe RIG— (1)shall be chaired by the Assistant Secretary of State for European and Eurasian Affairs;
 (2)shall include representatives of— (A)the Department of State, including the Bureau of European and Eurasian Affairs, the Global Engagement Center (GEC), and the Bureau of Energy Resources;
 (B)the Department of Defense, including United States European Command; (C)the Department of Homeland Security;
 (D)the Department of Energy; (E)the Department of Justice;
 (F)the Department of the Treasury; (G)the United States Agency for International Development;
 (H)the staff of the National Security Council; and (I)the Office of the Director of National Intelligence; and
 (3)may include representatives from such other entities as the Chair determines appropriate. (d)Responsibilities of the ChairThe Chair of the RIG shall—
 (1)coordinate and promote interagency and multilateral efforts to protect the United States, its citizens, and its European allies and partners from malign Russian influence;
 (2)establish mechanisms and seek to resolve interagency differences in responding to malign Russian influence;
 (3)convene not fewer than two annual senior-level meetings as described in subsection (b)(1); (4)engage chiefs of mission at relevant United States embassies and senior officials of partner governments, intergovernmental organizations, and nongovernmental organizations to ensure high-level support for efforts to counter malign Russian influence;
 (5)lead the development and biennial updates of the interagency strategy required by section 6; and (6)submit to the appropriate congressional committees the annual report required by section 7.
				6.Strategy to counter malign Russian influence
 Not later than nine months after the date of the enactment of this Act and every two years thereafter, the Chair of the RIG, in consultation with all members of the RIG, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an interagency strategy for countering malign Russian influence, including the following:
 (1)Objectives for the RIG over one year, five year, and ten year time periods. (2)Roles and responsibilities for each Federal department, agency, or entity with membership on the RIG.
 (3)Methods of malign influence used by Russia, including the following: (A)The use of a variety of tools to interfere in democratic processes in the United States and Europe, including using illicit financing, dark money, and corruption of political candidates and parties.
 (B)The use of disinformation and misinformation to create instability. (C)The use of energy as a tool of coercion and political leverage.
 (D)The use of cyber tools to hack, leak, disable, threaten, or otherwise coerce in order to achieve its political or security objectives.
 (E)The manipulation of cultural, religious, and other identities to leverage European countries toward its sphere of influence.
 (F)The use of proxy forces or mis­i­den­ti­fied Russian forces for the sake of deniability in kinetic aggression against its neighbors.
 (4)A prioritized list of gaps or areas in which the coordination and activities of such Federal departments, agencies, and entities should be enhanced.
 (5)An updated and prioritized list of European Watch Countries with respect to which malign Russian influence is likely to pose a significant threat to the interests or security of the United States or Europe and on which to focus RIG efforts.
 (6)A description of the costs and risks of the current United States approach to countering malign Russian influence.
 (7)The resources necessary to achieve the goals established in the strategy. 7.Report on activities to counter malign Russian influenceThe Chair of the RIG, acting through the RIG and in consultation with the heads of the Federal agencies and departments with membership on the RIG, shall annually submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes the following:
 (1)Descriptions of what activities the RIG and each entity participating in the RIG undertook to counter malign Russian influence in Europe and the United States.
 (2)An identification of the activities, programs, or actions that are planned for the upcoming year. (3)Assessments of whether the activities conducted over the previous year achieved the intended outcomes.
 (4)Descriptions of the methodology and results of monitoring and evaluation, including lessons learned and best practices.
 (5)Descriptions of how such results and lessons learned will be used on an iterative basis to modify activities.
 (6)An updated assessment of progress made towards the objectives for the RIG established in the strategy required under section 6 for five-year and ten-year time periods, including the following:
 (A)The methodology used for such assessments. (B)The lessons learned and best practices from such assessments.
 (C)Any changes to be made to future activities, programs, or actions in response to such lessons learned.
				8.Commission on Countering Global Malign Influence
 (a)EstablishmentThere is established an independent commission to be known as the Commission on Countering Global Malign Influence (in this section referred to as the Commission). The Commission shall examine global malign influence from authoritarian state competitors and non-state actors, including Russia, China, Iran, and North Korea, seeking to undermine the United States, its national interests, and its allies, and make recommendations with respect to United States and allied efforts to counter such influence and such state and non-state competitors and actors.
			(b)Composition
 (1)MembershipThe Commission shall be composed of 12 members appointed as follows: (A)Three members appointed by the chair of the Committee on Foreign Affairs of the House of Representatives.
 (B)Three members appointed by the ranking member of the Committee on Foreign Affairs of the House of Representatives.
 (C)Three members appointed by the chair of the Committee on Foreign Relations of the Senate. (D)Three members appointed by the ranking member of the Committee on Foreign Relations of the Senate.
					(2)Co-Chairs
 (A)The chair and ranking member of the Committee on Foreign Affairs of the House of Representatives shall designate one member of the Commission to serve as a co-chair of the Commission.
 (B)The chair and ranking member of the Committee on Foreign Relations of the Senate shall designate one member of the Commission to serve as a co-chair of the Commission.
 (3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall be filled in the same manner as the original appointment.
				(c)Prohibition
 (1)In generalThe Commission may not include— (A)Members of Congress or any other person serving in an elected office of the Federal government; or
 (B)any person serving in an elected office of a State or local government. (2)Member of CongressIn this subsection, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.
				(d)Duties
 (1)Threat assessmentThe Commission shall conduct a comprehensive assessment of the efforts of authoritarian state competitors and non-state actors to undermine the United States, its national interests, and its allies through tools of malign influence, including election interference, dis­in­for­ma­tion, illicit finance, political influence and corruption, energy influence, economic influence, and the use of proxy and state-backed forces in coercive ways, below the threshold of conventional warfare.
 (2)ReviewThe Commission shall review the current tools of the United States Government that are used or could be used to counter malign influence from authoritarian state competitors and non-state actors, including Russia, China, Iran, and North Korea.
 (3)Analysis and recommendationsThe Commission shall— (A)conduct an analysis of the current preparedness of the United States to counter malign influence described in this subsection, taking into account both the assessment of threat and the ability of the United States Government to respond to such influence; and
 (B)provide to the individuals and entities specified in subsection (f)(1) recommendations on how to improve such preparedness and ability.
 (4)ComplianceThe provisions of the Federal Advisory Committee Act and the provisions of any rule, order, or regulation promulgated under such Act shall apply with respect to the Commission.
				(e)Cooperation from Government
 (1)CooperationIn carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretaries of State, Defense, Treasury, Energy, and Homeland Security, the Administrator of the United States Agency for International Development, the Attorney General, the National Security Advisor, the Director of National Intelligence, and other relevant officials of the United States Government in providing the Commission with respect to analyses, briefings, or other information necessary for the fulfillment of its responsibilities.
 (2)LiaisonThe officials specified in paragraph (1) shall designate at least one officer or employee of their respective agencies to serve as a liaison officer between such agencies and the Commission.
 (3)FacilitationThe Secretary of State shall take appropriate actions to facilitate the Commission in the discharge of the duties of the Commission under this section.
				(f)Report
 (1)Final reportNot later than one year after the date of the enactment of this Act, the Commission shall submit to the President, the Secretaries of State, Defense, Treasury, Energy, and Homeland Security, the Administrator of the United States Agency for International Development, the Attorney General, the National Security Advisor, the Director of National Intelligence, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the Commission’s findings, conclusions, and recommendations. The report shall address the following:
 (A)Tools of malign influence, including election interference, disinformation, illicit finance, political influence and corruption, energy influence, economic influence, and proxy and state-backed forces being used against the United States, its national interests, and its allies.
 (B)How malign influence actors may be using these tools in combination with other tools. (C)How malign influence actors may be learning from each other’s adaptations.
 (D)The types of malign influence against which the United States Government should prioritize defenses and proactive measures.
 (E)Prioritized recommendations for actions the United States should take to counter malign influence. (F)The current roles and responsibilities designated to each relevant Federal department and agency to counter malign influence, and any recommended changes to such roles and responsibilities.
 (G)The estimated resources necessary for each relevant Federal department and agency to fulfill such roles and responsibilities.
 (H)The current mechanisms for coordinating among relevant Federal departments and agencies to counter malign influence, and any recommendations for improving such coordination.
 (I)The current short- and long-term methodology and metrics used to monitor and evaluate the effectiveness of efforts to counter malign influence, the lessons learned from such monitoring and evaluation, and any recommendations for improving such monitoring and evaluation.
 (J)The risks associated with the recommended approach to countering malign influence, including the relationships and tradeoffs among priorities, roles, and resources.
 (K)Any other matters the Commission determines relevant. (2)Interim briefingNot later than 120 days after the date of the enactment of this Act, the Commission shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a briefing on the status of its assessment and review under this section, including a discussion of any interim recommendations.
 (3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (g)FundingThere is authorized to be appropriated to the Commission $6,000,000 for fiscal year 2020 to carry out this section. Amounts made available to carry out this section shall be managed by the Department of State and utilized for—
 (1)compensation for the appointed members of the Commission; (2)expenses for the basic operations of the Commission; and
 (3)additional expenses that may arise over the life of the Commission. (h)TerminationThe Commission shall terminate on the date that is six months after the date of the submission of the report required under subsection (f)(1).
			